—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered December 12, 1994, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Petitioner escaped from Wyoming Correctional Facility in Wyoming County. In the course of his flight, petitioner allegedly broke into a Wyoming County home armed with a pitchfork seeking the residents’ car keys, broke into a Broome County home wherein he attacked a visitor thereto with a meat cleaver and then attempted to steal a truck, broke into a garage and stole a bicycle. As a result of his actions, petitioner was charged in a nine-count indictment with varying counts and degrees of burglary, robbery, attempted assault, assault and attempted grand larceny.
He pleaded guilty to burglary in the first degree in satisfaction of the indictment and pending Wyoming County charges with the express understanding that he would be sentenced as a second violent felony offender to a prison term of 10 to 20 years. Having been sentenced as agreed, defendant argues that this sentence is harsh and excessive. We cannot agree.
*792In light of defendant’s status as a fugitive from justice during the commission of the crime to which he ultimately pleaded guilty and in view of his multifarious criminal background, which includes two prior felony convictions, and the fact that the sentence was agreed upon and relieved defendant of significant jail time exposure, we decline to disturb it in the interest of justice (see, CPL 470.15 [6] [b]).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.